Judgment, Supreme Court, New York County (Carol Berk-man, J.), rendered August 7, 2003, convicting defendant, upon her plea of guilty, of enterprise corruption, and sentencing her to a term of IV2 to 4V2 years, unanimously affirmed.
Defendant’s unpreserved challenge to the validity of her plea does not come within the narrow exception to the preservation requirement (see People v Toxey, 86 NY2d 725 [1995]; People v Lopez, 71 NY2d 662 [1988]), and we decline to review it in the interest of justice. Were we to reach this claim in the interest of justice, we would find that the record establishes the voluntariness of the plea. Since defendant expressly stated that she spoke and understood English, and indeed demonstrated that fact, there was no reason to provide an interpreter. The record refutes defendant’s assertion that the court misinformed her about the immigration consequences of her plea (see CPL 220.50 [7]). Concur—Saxe, J.P., Marlow, Williams, Catterson and Malone, JJ.